Citation Nr: 1416697	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for bilateral frostbite of the hands.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for bilateral frostbite of the feet.

3.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).

4.  Entitlement to service connection for bilateral frostbite of the hands.

5.  Entitlement to service connection for bilateral frostbite of the feet.

6.  Entitlement to a compensable initial rating for the Veteran's service-connected maxillary sinusitis. 

7.  Entitlement to a compensable initial rating for the Veteran's service-connected allergic rhinitis.  

(The issue of entitlement to additional vocational rehabilitation training is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In January 2014, the Veteran presented testimony at a videoconference before the undersigned Veterans' Law Judge.  A transcript has been associated with the claims file. 

The Board notes the Veteran filed a Substantive Appeal for a clothing allowance in March 2013.  However, this issue has not been certified to the Board and it is not ripe for appellate review.  Therefore, the Board is not making any determination on this issue at this time.  


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for bilateral frostbite of the hands, bilateral frostbite of the feet, and GERD; the Veteran did not perfect a timely appeal.

2.  Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating the claim for service connection for bilateral frostbite of the hands and feet.

3.  Evidence received since the July 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for GERD.

4.  There has been no demonstration that the Veteran's current hand pain is related to cold exposure in service. 

5.  There has been no demonstration that the Veteran's current foot pain is related to cold exposure in service.

6.  The Veteran's maxillary sinusitis is not manifested by one or two incapacitating episodes per year requiring prolonged antibiotic treatment for four to six weeks, or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

7.  The Veteran's allergic rhinitis is not manifested by complete nasal passage obstruction of one side, 50 percent nasal passage obstruction on both sides, or nasal polyps.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the Veteran's claims for service connection for frostbite of the bilateral hands and feet; and the previously denied claims for service connection for frostbite of the bilateral hands and feet are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  New and material evidence has not been received to reopen the Veteran's claim for service connection for gastroesophageal reflux disease (claimed as acid reflux).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for bilateral frostbite of the hands have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for bilateral frostbite of the feet have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for a compensable initial rating for the Veteran's service-connected maxillary sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6513 (2013).

7.  The criteria for a compensable initial rating for the Veteran's service-connected allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The duty to notify was satisfied via letters sent to the Veteran in November 2009 and March 2012.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  For the Veteran's sinusitis and rhinitis claims, the Veteran was afforded VA examinations in October 2009 and April 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

The Board acknowledges that the Veteran was not afforded VA examinations in connection with her GERD or frostbite claims.  For the Veteran's frostbite claims, the Board finds that VA does not have a duty to provide an examination because the evidence of record does not establish that the Veteran currently has frostbite or residuals thereof.  Thus, a VA examination is not required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the Veteran's GERD claim, VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  
38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claims at this time. 

II.  New and Material Evidence

The Veteran was initially denied service connection for frostbite of the bilateral hands, frostbite of the bilateral feet, and GERD in a July 2008 rating decision on the grounds that these conditions were not incurred in nor were they caused by service.  The Veteran did not appeal the July 2008 denial of the claims and the decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record as of the July 2008 decision included the Veteran's service treatment records, VA treatment records, and the Veteran's personal statements.  The evidence received since the July 2008 decision includes VA treatment records, private treatment records, various written statements from the Veteran and the Veteran's testimony that she was exposed to extremely cold weather on several occasions in the 1980's, that she was diagnosed with frostbite and given a profile, and that she was diagnosed with GERD in service in 1998. 

For the Veteran's frostbite claims, the Board finds that the evidence received since the July 2008 decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim.  The Veteran's testimony is new as it was not previously considered by agency decision makers and it is material because it supports the Veteran's claim that she was exposed to and diagnosed with frostbite.  The Board finds that this evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claims for service connection for frostbite of the bilateral hands and feet are reopened. To that extent only, the appeal is allowed.
 
For the Veteran's GERD claim, the Board finds that the record does not contain any new competent evidence of a link between the Veteran's GERD and active duty or that otherwise relates to an unestablished fact necessary to substantiate the claims.  Specifically, the Veteran contends that her service treatment records show that she was diagnosed with GERD in 1998.  However, the July 2008 rating decision indicated that the Veteran's service treatment records were considered in that decision.  The Veteran has not offered any new evidence of an in-service occurrence.  Thus, the Board finds that new and material evidence has not been submitted to allow for reopening of this claim.  Accordingly, the claim for service connection for GERD is not reopened.

III.  Service Connection for Frostbite of the Bilateral Hands and Feet

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

An undated Master Problem List in the Veteran's service treatment records noted no major problems.  There are several minor problems listed, but frostbite does not appear on this list.  

In November 1994, the Veteran presented with left foot pain.  The Veteran reported that she had been experiencing foot pain for four months and that she had tingling on the left side of her body.  The Veteran was referred to podiatry for a possible fallen arch and to neurology for evaluation of tingling in her right hand and right foot.  The Veteran did not indicate that she was previously diagnosed with frostbite.

Service treatment records dated August 1995 indicate that the Veteran presented with complaints of bilateral hand pain that started five months prior.  The Veteran reported that she had a history of frostbite to the hands.  The Veteran reported that her hand pain increased with changes in the weather, but that she was not taking any medication for her pain.  On examination, the Veteran's range of motion was normal and her muscle and grip strength were equal bilaterally.  Tenderness was noted.  X-rays were normal.  The examiner noted that there was "no chgs consistent with frostbite" and found no pathology for the Veteran's hand pain.  The examiner prescribed salsalate.  

On her February 1999 separation examination, the Veteran indicated that she did not have any skin diseases; any bone, joint or other deformity; loss of a finger or toe; or foot trouble.  Although low back pain, recurrent external otitis, sinusitis, and right knee pain were noted, frostbite was not noted on the Veteran's separation examination.  

Post-service treatment records indicate that the Veteran complained of left foot pain in September 1999.  At that time, the Veteran complained of intermittent pain on top of her left foot but she did not indicate that she was previously diagnosed with frostbite.  The examiner indicated that the Veteran's foot pain was caused by a right knee problem.  The Veteran reported that rest partially alleviated her pain.  

In February and June 2010, the Veteran presented with complaints of pain in her bilateral hands and feet.  A June 2010 note indicates that the examiner had nothing to offer the Veteran for her frostbite. 

A letter dated August 2011 from Dr. R.A., notes that he has been following the Veteran for fibromyalgia.  The examiner noted that the Veteran has a history of frostbite to the hands and feet while on military duty and that she continues to experience pain.  The examiner recommended that the Veteran be followed for chronic hand and foot pain.  

In her January 2014 Board hearing, the Veteran reported that she was exposed to hazardous weather between 1980 and 1982, between 1987 and 1988, and between 1984 and 1986.  The Veteran indicated that she was diagnosed with frostbite during all three of these timeframes and that she was given a profile and aspirin.  The Veteran indicated that one morning, while her formation ran in extremely cold weather, the only other female fell out of formation and died on the spot.  The Veteran reported that the other female's lungs crystalized because it was so cold.  The Veteran reported that her job was to lay wire for communications.  The Veteran testified that she has tingling, numbness, and pain in her hands and feet when the weather gets cold.  

First, the Board acknowledges that service treatment records are not available for the Veteran's service from 1979 to 1991.  In a February 2010 letter, the RO advised the Veteran that she could submit documents to substitute for service treatment records.  In October 2010, the Veteran submitted a statement and copies of service treatment records.  Under these circumstances, where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth with Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Although service treatment records are not available from 1979 to 1991, service treatment records indicate that the Veteran complained of hand pain in August 1995.  At that time, the Veteran reported a history of frostbite.  The examiner noted that x-rays showed "no chgs consistent with frostbite" and indicated that no pathology for the Veteran's hand pain was seen on her x-rays.  The examiner did not diagnose the Veteran with residuals of frostbite.  The Board also notes that the Veteran complained of foot pain in November 1994, but she did not give a history of frostbite at that time.  Aside from these two reports of hand or foot pain, the Veteran's available service treatment records are silent on complaints or frostbite or residuals thereof.  In addition, while the Veteran's separation examination noted several issues, it was silent for complaints or notations of frostbite or residuals thereof.  

While the Veteran is competent to report that she was exposed to extreme weather; that she was diagnosed with frostbite in the 1980's; and what her current symptoms are, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to the lack of complaints of or treatment for frostbite and/or residuals thereof from 1992 to 1999; the absence of frostbite in the conditions noted in the Veteran's separation examination; and the absence of treatment after service until 2010, more than 10 years after her separation from service and more than 30 years after her first reported frostbite incident.  During her January 2014 Board hearing and in her January 2010 statement, the Veteran indicated that she has been diagnosed and treated for frostbite by several doctors, however, aside from the incidents noted above, the Veteran's service and post-service treatment records are silent on frostbite, residuals of frostbite, or hand or foot pain.  

The Board acknowledges that the Veteran submitted a letter from Dr. R.A. that indicates that he was treating the Veteran for fibromyalgia in 2011; that the Veteran had a history of frostbite; and that she continues to experience pain.  However, the Board finds that the examiner's opinion has no probative value as he did not review the Veteran's service treatment records, post-service treatment records, or provide a rationale for his opinion.  In addition, the Board finds that the Veteran's available service treatment records, specifically the August 1995 hand examination that found that the Veteran's condition was not consistent with frostbite, and her lack of treatment for more than 10 years after separation from service, weigh against the examiner's statement.  

The Board also notes that aside from Dr. R.A.'s letter, the Veteran's post-service treatment records do not show a diagnosis of frostbite, residuals of frostbite, or any condition secondary to frostbite.  Based on a careful review of the evidence, the Board finds that service connection for frostbite of the bilateral hands and feet is not warranted as there is no evidence in the record that the Veteran's current pain of the bilateral hands and feet is related to frostbite incurred in service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

IV.  Initial Compensable Ratings

Service connection for maxillary sinusitis and allergic rhinitis was granted in August 2010 and given noncompensable ratings effective October 26, 2009.  The Veteran contends that his sinusitis and rhinitis are worse than indicated by noncompensable ratings.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Maxillary Sinusitis

The Veteran's maxillary sinusitis is currently evaluated as 0 percent disabling under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513 for chronic maxillary sinusitis, which is rated under the General Rating Formula for Sinusitis.  

Under the general formula, sinusitis that is detected by x-ray only warrants a 0 percent disability rating.  A 10 percent disability rating is warranted for sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent disability rating.  Sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  For rating purposes, a note indicates that an incapacitating episode of sinusitis means "one that requires bed rest and treatment by a physician."  38 C.F.R. § 4.97.

In January 2005, a CT scan showed right maxillary sinus disease and a bilateral small middle nasal turbinate concha bullosa.  A July 2005 CT scan showed chronic inflammatory changes in the right maxillary sinus.  In January 2007, a CT scan showed mild stable changes of the inferior aspect of the right maxillary sinus, consistent with mild sinusitis.  In January 2008, a CT scan showed no evidence of thickening of the mucous membrane or paranasal sinus disease.  In May 2008, a CT scan showed a bilateral minimal concha bullosa in the middle turbinates and minimal nasal septal deviation, but no evidence of acute or chronic inflammatory process was identified.  In January 2009, a CT scan showed that that the Veteran's paranasal sinuses had no mucosal thickening or air-fluid levels.  

During an October 2009 VA examination, the examiner indicated that the Veteran did not have a history of incapacitating episodes of sinusitis.  The examiner noted that the Veteran had two non-incapacitating episodes with symptoms of headache, purulent drainage and sinus pain per year.  The Veteran reported that her sinusitis has a significant effect on her usual occupation because, during acute episodes, her tardiness increases and her concentration decreases, which slows down her work.  

In an April 2012 VA examination, the examiner found that the Veteran did not have chronic sinusitis.  

Treatment records dated September 2012 indicate that the Veteran presented with sinus pain and "bad smelling" nasal discharge.  On examination, the Veteran's nasal mucosa was red and her nasal turbinate was erythematous.  

VA treatment records dated February 2013 indicate that the Veteran presented with sinus pain.  The Veteran reported that she had consistent maxillary and frontal sinus pain for 2-3 weeks prior.  A thick off-white discharge was noted.

In September 2013, the Veteran presented with symptoms of sinusitis.  The Veteran reported having stuffiness, headaches, and pain behind her eyes and nose for 5-7 days.  The Veteran indicated that her pain severity was 7/10.  On examination, no nasal discharge was seen and nasal mucosa was normal.  

VA treatment records indicate that the Veteran presented in December 2013 with complaints of sinus pain.  The Veteran reported that her pain was at level 3 on a 10 point scale.  On examination, the Veteran's nasal mucosa was normal and there was no tenderness in her sinuses.  

Based on the evidence of record, the Board finds that a compensable rating for sinusitis is not warranted.  Specifically, the evidence fails to show that the Veteran has had one or two incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment for 4 to 6 weeks; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The Board acknowledges that during her January 2014 Board hearing, the Veteran reported that she has approximately 20 to 30 incapacitating episodes throughout the year.  However, the Board notes that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  The Veteran's treatment records do not indicate that she has had 20 to 30 episodes that required bed rest and treatment by a physician.  The Veteran also reported that she received antibiotics and steroids for her sinusitis, but she did not indicate and the evidence of record does  not support a finding that antibiotics were prescribed for 4 to 6 weeks at any time during the period on appeal.  The medical records also reflect that she has not had three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Such findings are not noted in the records.  For example, while she had discharge in February 2013, it was not found in September and December 2013.  The 2009 VA examiner found the Veteran had only two non-incapacitating episodes with symptoms of headache, purulent drainage and sinus pain per year.  Thus, the Board concludes that a compensable rating for maxillary sinusitis is not warranted at any time during the rating period.

B.  Allergic Rhinitis

The Veteran's allergic rhinitis is currently evaluated as 0 percent disabling under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522.  A 10 percent rating is warranted when there are no nasal polyps and both nasal passages are more than 50 percent obstructed or one nasal passage is completely obstructed.  A 30 percent rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

When the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

During the October 2009 VA examination, there were no signs of nasal obstruction and no nasal polyps were present.  During the April 2012 VA examination, the Veteran did not have greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side due to rhinitis.  The examiner also noted that no polyps were present. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for allergic rhinitis.  Two VA examiners found that the Veteran does not have total obstruction of one nasal passage or greater than 50 percent obstruction in both nasal passages and both examiners noted no polyps.  

During her January 2014 Board hearing, the Veteran reported that she is unable to breathe through her nose and that her condition is getting worse.  The Veteran also indicated that she submitted letters from her doctor in support of her claim. 

A letter dated December 2013 indicates that Dr. L.A.G. has been treating the Veteran for sinusitis and rhinitis since December 2010.  The examiner noted that the Veteran had an intense headache in November 2013 and notes that, in the past, the Veteran was diagnosed with polyposis.  A review of the record indicates a January 2005 CT scan showed a polyp; however, this CT scan addresses a timeframe that is not on appeal.  During the period on appeal, multiple CT scans have not shown a polyp.  

A letter dated December 2012 from Dr. L.A.G. indicates that the Veteran was seen in January 2012 for an episode of sinusitis.  The examiner indicated that the Veteran's nasal mucosa was red and swollen but that the rest of her examination was normal.  

Based on the foregoing, the Board concludes that a compensable rating for allergic rhinitis is not warranted at any time during the rating period.


C.  Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected maxillary sinusitis and allergic rhinitis.  The Veteran's sinusitis and rhinitis are manifested by headaches, pain, and difficulty breathing.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran reported during her October 2009 VA examination that she was unemployed due to her depression.  The record is negative for evidence that the Veteran is unemployable because of her service-connected sinusitis or rhinitis.  Further consideration of TDIU is not warranted.

In summary, the Board finds that the evidence of record fails to show that the Veteran has had one or two incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment for 4 to 6 weeks; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Board also finds that the evidence of record fails to show that the Veteran has total obstruction of one nasal passage or greater than 50 percent obstruction in both nasal passages or polyps.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a compensable rating for the Veteran's maxillary sinusitis and allergic rhinitis have not been met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received, the claim for entitlement to service connection for frostbite of the bilateral hands is reopened. 

As new and material evidence has been received, the claim for entitlement to service connection for frostbite of the bilateral feet is reopened. 

As new and material evidence has not been received, the claim for entitlement to service connection for gastroesophageal reflux disease (claimed as acid reflux) is not reopened; the appeal is denied.   

Entitlement to service connection for frostbite of the bilateral hands is denied.

Entitlement to service connection for frostbite of the bilateral feet is denied.

Entitlement to an initial compensable rating for the Veteran's service-connected maxillary sinusitis is denied. 

Entitlement to an initial compensable rating for the Veteran's service-connected allergic rhinitis is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


